Exhibit 10.1

 

[g129251kk01i001.gif]

 

May 8, 2017

 

Sarlina See

c/o Global Eagle Entertainment Inc.

4553 Glencoe Ave., Suite 300

Los Angeles, CA 90292

 

Re:                             Offer of Employment

 

Dear Sarlina:

 

Global Eagle Entertainment Inc. (the “Company” or “we”) is pleased to offer you
employment on the following terms:

 

1.                                      Position.  Your initial title will be
Chief Accounting Officer, and you will initially report to the Company’s Chief
Financial Officer.

 

2.                                      Commencement Date.  Your anticipated
commencement date for employment is May 15, 2017.  We refer to your actual
employment start date as your “Commencement Date.”

 

3.                                      Location.  You shall initially perform
your employment duties at the Company’s offices in Los Angeles, CA.

 

4.                                      Base Salary.  Your initial base salary
will be a rate of $225,000 per year (“Base Salary”), payable in accordance with
the Company’s standard payroll schedule from time to time and subject to all tax
withholdings.

 

5.                                      Cash Retention Bonuses.  Within 30 days
of your Commencement Date (and subject to your continuous employment with the
Company through that date), you will receive a one-time cash “sign-on” bonus of
$25,000 (the “Sign-On Bonus”).  You must return the full Sign-On Bonus to the
Company if you resign for any reason or are terminated for “Cause” on or prior
to the first anniversary of your Commencement Date.  In addition, within 30 days
of the first anniversary of your Commencement Date (and subject to your
continuous employment with the Company through that date), you will receive to a
one-time cash “retention” bonus of $25,000 (the “Retention Bonus”).  You must
return the full Retention Bonus to the Company if you resign for any reason or
are terminated for “Cause” on or prior to the second anniversary of your
Commencement Date.  For purposes of this paragraph, “Cause” has the meaning
ascribed to that term in our Senior Management Severance Plan (as defined
below).

 

6.                                      Employee Benefits.  You will be eligible
to participate in customary employee benefit plans and programs made generally
available by the Company to its employees

 

--------------------------------------------------------------------------------


 

from time to time.  The Company reserves the right to add, terminate and/or
amend any employee benefit plans, policies, programs and/or arrangements from
time to time without notice or consideration paid to you.

 

7.                                      Annual Bonus.  You will be eligible for
an annual performance bonus under the Company’s Annual Incentive Plan (as in
effect from time to time) with an initial target of 25% of your Base Salary (the
“Annual Bonus”) (prorated for the number of full months elapsed in the year in
which your employment commences). Your actual Annual Bonus will however be
subject to the achievement of individual and Company performance metrics to be
established by the Company for you from time to time, and the final calculation
and bonus determination (including determination of achievement of performance
objectives) will be in the sole discretion of the Company.  The Company
typically pays its Annual Bonuses in March following each performance-year end,
e.g., in March 2018 for the 2017 performance year, but the Company will
determine the actual date of payment in its sole discretion.  You must be
employed on the payment date to receive any Annual Bonus, and if are not
employed for any reason on the payment date, then you will not be entitled to
any Annual Bonus or any portion of it.

 

8.                                      Initial Equity Incentive.  Subject to
the approval of the Compensation Committee of the Company’s Board of Directors,
you will receive an initial equity grant consisting of: (i) a non-qualified
stock option to purchase shares of the Company’s common stock with a grant date
value equal to $37,500 (the “Initial Option Award”); and (ii) an award of the
Company’s traditional time-based restricted stock units (the “Initial RSU
Award”) with a grant date value equal to $75,000.  Vesting for each such award
will commence on your Commencement Date.  Each of the Initial Option Award and
the Initial RSU Award will be subject to the terms and conditions applicable to
such awards granted under the Company’s equity incentive plan (as it may be
amended from time to time, the “Plan”) and the relevant form of equity award
agreement.

 

One-quarter (25%) of your Initial Option Award will vest on the first (1st)
anniversary of the Commencement Date, and the balance will vest in equal monthly
installments over the following 36 months, subject to your continuous service
with the Company through each applicable vesting date.  Your Initial RSU Award
will vest in four (4) equal installments on the first (1st), second (2nd), third
(3rd) and fourth (4th) anniversaries of the Commencement Date, subject to your
continuous service with the Company through each applicable vesting date.

 

9.                                      Relocation.  Your employment with the
Company is contingent on your relocation of your permanent residence to the Los
Angeles, CA area or to the primary location of the Company’s Finance Department
(which shall be determined by the Company at a future date), no later than a
mutually-agreed upon date between you and the Company’s Chief Financial Officer.

 

10.                               Relocation Expenses.  The Company will
reimburse you for rental expenses for temporary housing in the Los Angeles, CA
area until the earlier of (i) the date that is 12 months following your
Commencement Date and (ii) the date on which you establish a permanent residence
in the Los, Angeles, CA area.  In addition, the Company will provide you with a
relocation expense allowance of up to $15,000 (the “Relocation Allowance”) (to
be grossed up for taxes and subject to the Company’s customary relocation
policies) in connection with the relocation of your permanent residence.  If you
voluntarily leave the Company for any reason

 

2

--------------------------------------------------------------------------------


 

within 12 months of your relocation to the Los Angeles, CA area, you will
reimburse the Company for the full Relocation Allowance.

 

11.                               Drug Testing and Background Check.  You must
undergo a drug test for illegal use of drugs within 72 hours of your acceptance
of this agreement.  This test (and satisfactory results on it) is a condition
precedent to your employment with the Company, even if you commence employment
prior to our receiving the results of that test.  If you refuse to submit to the
test for any reason or test positive for illegal drug use without sufficient
explanation (as determined by an independent medical review officer), then the
Company may rescind this agreement and the offer of employment in its discretion
without liability.  You also authorize the Company to conduct a background check
prior to your Commencement Date, and this check (and satisfactory results on it)
is also a condition precedent to your employment with the Company.  This check
will include a criminal investigation and verification of
citizenship/immigration status, employment history and education. It also may
include a credit check if we determine that to be appropriate. You will receive
additional written disclosure(s) of the background check and credit check and a
written authorization form for your completion.  You hereby consent to the
foregoing drug test and background checks, and waive all claims that you may
have against the Company and its employees, representatives and vendors for
invasion of your privacy or under any other legal theory or statute in respect
thereof.

 

12.                               Employment Relationship.  Your employment with
the Company will be “at will,” meaning that either you or the Company may
terminate your employment at any time and for any reason, with or without
cause.  If you decide to resign from your employment, we will consider your
notice of resignation effective only when delivered in writing to your manager.

 

13.                               Change in Control and Severance Protection. 
You will participate in the Company’s Change in Control and Severance Plan for
Senior Management (as amended from time to time) (the “Senior Management
Severance Plan”), as a “Tier III participant” thereunder.

 

14.                               Restrictive Covenant Agreement.  As a
condition to your employment with the Company, you are required to concurrently
enter into an Employee Statement and Agreements Regarding Confidentiality,
Proprietary Information, Invention Assignment, and Non-Solicitation (the
“Restrictive Covenant Agreement”), which is attached hereto as Attachment A.

 

15.                               Employee Representations, Warranties and
Covenants; Company Policies. You represent and warrant that you have no
contractual commitments or other legal obligations or restrictions (including to
a current or prior employer) that would prohibit or impair you from performing
your duties for the Company.  You agree not to violate any confidentiality,
restrictive covenant (e.g., a non-solicitation or non-competition obligation) or
other obligations that you owe to any other person (including to a current or
prior employer) during your employment with the Company.  You agree to abide by
the Company’s general employment policies and practices, including those set
forth in its Employee Handbook, its Conflicts of Interest Policy, its Code of
Ethics, its Whistleblower Policy and Procedures and Global Business Conduct and
Compliance Policies Manual (as each may be amended from time to time) as well as
such other policies and procedures as the Company shall from time to time
establish.

 

3

--------------------------------------------------------------------------------


 

16.                               Arbitration.  Any and all claims or
controversies arising out of or relating to your employment, the termination
thereof, or otherwise arising between the parties hereto shall, in lieu of a
jury or other civil trial, be settled by final and binding arbitration before a
single arbitrator in Los Angeles, California, in accordance with then-current
rules of the American Arbitration Association applicable to employment disputes.
This agreement to arbitrate includes all claims whether arising in tort or
contract and whether arising under statute or common law including, but not
limited to, any claim of breach of contract, discrimination or harassment of any
kind.  Judgment on any award rendered by the arbitrator may be entered and
enforced by any court having jurisdiction thereof.  The Company shall be solely
responsible for all costs of the arbitration, provided that each party shall be
responsible for paying its own costs for the arbitration process, including
attorneys’ fees, witness fees, transcript costs, lodging and travel expenses,
expert witness fees, and online research charges, subject to the last sentence
of this provision.  Notwithstanding the foregoing, the parties may seek
injunctive or equitable relief to enforce the terms of this agreement in any
court of competent jurisdiction.

 

***

 

4

--------------------------------------------------------------------------------


 

Please accept this offer by signing below and by signing the attached
Restrictive Covenant Agreement.

 

 

Very truly yours,

 

 

 

GLOBAL EAGLE ENTERTAINMENT INC.

 

 

 

 

 

By:

/s/ Paul Rainey

 

 

 

 

Name:

Paul Rainey

 

 

 

 

Title:

CFO, Global Eagle

 

 

 

 

I hereby accept this employment offer:

 

 

 

 

 

/s/ Sarlina See

 

Sarlina See

 

 

 

 

 

Dated:

May 8, 2017

 

 

Attachment

 

Attachment A:

Employee Statement and Agreements Regarding Confidentiality, Proprietary
Information, Invention Assignment, and Non-Solicitation

 

Signature Page to Offer of Employment

 

--------------------------------------------------------------------------------


 

Attachment A

 

See attached.

 

1

--------------------------------------------------------------------------------


 

GLOBAL EAGLE ENTERTAINMENT INC.

 

 EMPLOYEE STATEMENT & AGREEMENTS REGARDING

CONFIDENTIALITY, PROPRIETARY INFORMATION, INVENTION ASSIGNMENT AND
NON-SOLICITATION

 

In consideration of and as a condition of my employment with Global Eagle
Entertainment Inc. (“Global Eagle”) and my receipt of the salary and other
compensation to be paid to me by Global Eagle, I, the undersigned employee, do
hereby agree to the following (this “Restrictive Covenant Agreement”):

 

1.  PROPRIETARY INFORMATION, COPYRIGHTS, MASK WORKS & INVENTIONS

 

The success of Global Eagle, along with its subsidiaries, affiliates, successors
and assigns (the “Company Group”) depends, among other things, upon strictly
maintaining confidential and secret information relating to its trade secrets,
technology, accounting, costs, research, development, sales, manufacturing,
methods, production, testing, implementation, marketing, financial information,
financial results, products, customers, suppliers, staffing levels, employees,
shareholders, officers and other information peculiarly within the knowledge of
and relating to Global Eagle’s business, and to which employees may acquire
knowledge or have access to during the course of their employment by the Company
Group. All such information is hereinafter collectively referred to as
“Proprietary Information.”  Proprietary Information shall be broadly defined. 
It includes all information, data, trade secrets or know-how that has or could
have commercial value or other utility in Global Eagle’s business or in which
the Company Group contemplates engaging. Proprietary Information also includes
all information the unauthorized disclosure of which is or could be detrimental
to the interests of the Company Group, whether or not such information is
identified as confidential or proprietary information by the Company Group.

 

Notwithstanding the above, Proprietary Information shall not include any
information, data, trade secrets or know-how that (i) I can prove was known by
me prior to the commencement of my employment with the Company Group or (ii) is
or becomes publicly known from another source that is under no obligation of
confidentiality to the Company Group without fault on my part.  I do not know
any information, data, trade secrets or know-how that would be Proprietary
Information but for this provision.

 

The success of the Company Group also depends upon the timely disclosure of
inventions made by the Company Group employees in the course of their employment
and, in appropriate circumstances, the full cooperation of employee inventors in
filing, maintaining and enforcing United States and foreign country patent
applications and patents covering such inventions.

 

In view of the foregoing and in consideration of my employment by Global Eagle
and as a further condition thereof, I agree as follows:

 

A.                                    PREVIOUS EMPLOYMENT

 

I acknowledge that it is the policy of Global Eagle to require that its
employees strictly honor all obligations regarding proprietary information of
former employers. I acknowledge and agree that I have a continuing obligation to
protect and safeguard the proprietary information of my former employer(s), if
any.

 

B.                                    PROPRIETARY INFORMATION

 

I shall exercise utmost diligence to protect and guard the Proprietary
Information of the Company Group. Neither during my employment by Global Eagle
nor thereafter shall I, directly or indirectly, use for myself or another, or
disclose to another, any Proprietary Information (whether acquired, learned,
obtained or developed by me alone or in

 

1

--------------------------------------------------------------------------------


 

conjunction with others) of the Company Group except as such disclosure or use
is (i) required in connection with my employment with Global Eagle,
(ii) consented to in writing by Global Eagle, or (iii) legally required to be
disclosed pursuant to a subpoena or court order, and in the case of (iii),
disclosure may only be made after I have informed Global Eagle of such
requirement and assisted Global Eagle in taking reasonable steps to seek a
protective order or other appropriate action. Except in connection with the
performance of my duties and responsibilities as provided for in the Offer of
Employment to which this Restrictive Covenant Agreement is attached, I agree not
to remove any materials relating to the work performed at the Company Group
without the prior written permission of the Chief Executive Officer (or his
designee) of Global Eagle. Upon request by Global Eagle at any time, including
in the event of my termination of employment with Global Eagle, I shall promptly
deliver to Global Eagle, without retaining any copies, notes or excerpts
thereof, all memoranda, journals, notebooks, diaries, notes, records, plats,
sketches, plans, specifications, or other documents (including documents on
electronic media and all records of inventions, if any) relating directly or
indirectly to any Proprietary Information made or compiled by or delivered or
made available to or otherwise obtained by me. Each of the foregoing obligations
shall apply with respect to Proprietary Information of customers, contractors
and others with whom any member of the Company Group has a business
relationship, learned or acquired by me during the course of my employment by
the Company Group. The provisions of this section shall continue in full force
and effect after my termination of employment for whatever reason.
Notwithstanding anything herein to the contrary, nothing in this Restrictive
Covenant Agreement shall (i) prohibit me from making reports or participating in
the investigation of possible violations of federal law or regulation to any
governmental agency or entity in accordance with the provisions of and
rules promulgated under Section 21F of the Securities Exchange Act of 1934 or
Section 806 of the Sarbanes-Oxley Act of 2002, or of any other whistleblower
protection provisions of local, state or federal law or regulation, or
(ii) require notification to or prior approval by the Company Group of any
reporting described in clause (i).

 

C.                                    COPYRIGHT & MASK WORKS

 

All rights in and to any copyrightable material (including, but not limited to,
computer programs) or material protectable as a mask work under the
Semiconductor Chip Protection Act of 1984 which I may originate pursuant to or
in connection with the Business, and which are not expressly released by Global
Eagle in writing, shall be deemed as a work for hire and shall be the sole and
exclusive property of the Company Group.

 

D.                                    INVENTIONS

 

With the exception of “EXEMPT” inventions, as defined herein, any and all
inventions, including original works of authorship, concepts, trade secrets,
improvements, developments and discoveries, whether or not patentable or
registrable under copyright or similar laws, which I may conceive or first
reduce to practice (or cause to be conceived or first reduced to practice),
either alone or with others during the period of my employment with the Company
Group (hereinafter referred to as “Inventions”) shall be the sole and exclusive
property of the Company Group, its successors, assigns, designees, or other
legal representatives (“Company Group Representatives”) and shall be promptly
disclosed to Global Eagle in writing, and I hereby assign to the Company Group
all of my right, title and interest in such Inventions.

 

I agree to keep and maintain adequate and current written records of all
Inventions and their development that I make (solely or jointly with others)
during the period of

 

2

--------------------------------------------------------------------------------


 

employment.  These records will be in the form of notes, sketches, drawings, and
any other format that may be specified by the Company Group.  The records will
be available to and remain the sole property of the Company Group at all times.

 

I shall, without further compensation or consideration, but at no expense to me:

 

(a)                                 Communicate to Global Eagle any facts known
by me respecting the Inventions;

 

(b)                                 do all lawful acts, including the execution
and delivery of all papers and proper oaths and the giving of testimony deemed
necessary or desirable by Global Eagle or the Company Group, with regard to said
Inventions, for protecting, obtaining, securing rights in, maintaining and
enforcing any and all copyrights, patents, mask work rights or other
intellectual property rights in the United States and throughout the world for
said Inventions, and for perfecting, affirming, recording and maintaining in the
Company Group and Company Group Representatives sole and exclusive right, title
and interest in and to the Inventions, and any copyrights, Patents, mask work
rights or other intellectual property rights relating thereto; and

 

(c)                                  generally cooperate to the fullest extent
in all matters pertaining to said Inventions, original works of authorship,
concepts, trade secrets, improvements, developments and discoveries, any and all
applications, specifications, oaths, assignments and all other instruments which
Global Eagle shall deem necessary in order to apply for and obtain such rights
and in order to assign and convey to Global Eagle, its successors, assigns and
nominees the sole and exclusive rights, title and interest in and to such
Inventions, and any copyrights, patents, mask work rights or other intellectual
property rights relating thereto.

 

Compliance with California Labor Code Section 2870 — Inventions Made on Your Own
Time — An “EXEMPT” invention is one which:

 

(a)                                 was developed entirely on my own time
without using Company Group equipment, supplies, facilities, or trade secret
information;

 

(b)                                 does not relate at the time of conception or
reduction to practice of the invention to the Business, or to its actual or
demonstrably anticipated research or development; and

 

(c)                                  does not result from any work performed by
me for the Company Group.

 

Inventions which I consider to be “EXEMPT” but made solely or jointly with
others during the term of my employment, shall be disclosed in confidence to
Global Eagle for the purpose of determining such issues as may arise.

 

I acknowledge and agree that my obligations with respect to the foregoing shall
continue after the termination of my employment with Global Eagle. If I am
unable because of my mental or physical incapacity or for any other reason to
secure my signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering Inventions or
original works of authorship assigned to the Company Group as above, then I
hereby irrevocably designate and appoint Global Eagle and its duly authorized
officers and agents as my agent and attorney in fact, to act for and in my
behalf

 

3

--------------------------------------------------------------------------------


 

and stead to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of letters, patents or
copyright registrations thereon with the same legal force and effect as if
executed by me.

 

Pursuant to the Defense Trade Secrets Act of 2016, I understand that: (i) an
individual may not be held criminally or civilly liable under any U.S. federal
or state trade secrets law for the disclosure of a trade secret that: (A) is
made (x) in confidence to a federal, state or local government official, either
directly or indirectly, or to any attorney and (y) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding; and (ii) further, an individual who files a lawsuit for retaliation
by an employer for reporting a suspected violation of law may disclose the
employer’s trade secrets to the attorney and use the trade secret information in
the court proceeding if the individual (A) files any document containing the
trade secret under seal and (B) does not disclose the trade secret except
pursuant to court order.

 

Listed on the attached sheet by descriptive title for purposes of identification
only are all of the inventions made by me (conceived and reduced to practice)
prior to my employment by Global Eagle that I consider to be my property and
excluded from this Restrictive Covenant Agreement. If I have not attached any
such sheet, and it is not countersigned by the Company, then I acknowledge that
there are no such inventions.

 

2.  NON-SOLICITATION

 

I acknowledge that Global Eagle is making a substantial investment in time,
money, effort, goodwill and other resources in the business of the Company
Group, and in my continued employment with Global Eagle.  I acknowledge and
agree that Global Eagle and the Company Group are entitled to protect their
legitimate business interests and investments and prevent me from using my
knowledge of its trade secrets and Proprietary Information to the detriment of
the Company Group. I also acknowledge that the nature of the business of the
Company Group is such that the on-going relationship among each member of the
Company Group and their respective employees, clients and customers is material
and has a significant effect on the ability of the Company Group to obtain
business. In view of the foregoing and in consideration of my employment by
Global Eagle and as further condition thereof, I agree as follows:

 

NON-SOLICITATION OF EMPLOYEES

 

During the period of my employment and for twelve (12) months following the
termination thereof for any reason, I will not, without Global Eagle’s prior
written consent, directly or indirectly, on behalf of myself or any other person
or organization, induce, knowingly solicit or encourage to leave the employment
of any member of the Company Group, any employee of any member of the Company
Group, or any such person who has been an employee thereof for the six months
preceding my termination of employment.

 

I acknowledge that the limits set forth herein are reasonable and properly
required to adequately protect the Company Group’s legitimate business interests
and to prevent unfair competition. However, if in any proceeding, a court or
arbitrator shall refuse to enforce this Restrictive Covenant Agreement, whether
because the time limit is too long or because the restrictions contained herein
are more extensive (whether as to geographic area, scope of business or
otherwise) than is necessary to protect the business of Global Eagle, it is
expressly understood and agreed between the parties hereto that this Restrictive
Covenant Agreement is deemed modified to the extent necessary to permit this
Restrictive Covenant Agreement to be enforced in any such proceedings. I further
agree that if there is a breach or threatened breach of the provisions of this
Section 2, the Company Group shall be entitled to an injunction restraining me
from such breach or threatened breach, in addition to any other relief permitted
under applicable law or pursuant to

 

4

--------------------------------------------------------------------------------


 

my Offer of Employment. Global Eagle will not be required to post a bond or
other security in connection with, or as a condition to, obtaining such relief
before a court of competent jurisdiction.  Nothing herein shall be construed as
prohibiting Global Eagle from pursuing any other remedies, at law or in equity,
for such breach or threatened breach.

 

3. ARBITRATION

 

Any and all claims or controversies arising out of or relating to my employment,
the termination thereof, or this Restrictive Covenant Agreement hereto shall, in
lieu of a jury or other civil trial, be settled by final and binding arbitration
before a single arbitrator in Los Angeles, California, in accordance with
then-current rules of the American Arbitration Association applicable to
employment and related disputes. This agreement to arbitrate includes all claims
whether arising in tort or contract and whether arising under statute or common
law including, but not limited to, any claim of breach of contract,
discrimination or harassment of any kind. The obligation to arbitrate such
claims shall continue forever, and the arbitrator shall have jurisdiction to
determine the arbitrability of any claim. The arbitrator shall have the
authority to award any and all damages otherwise recoverable in a court of law.
The arbitrator shall not have the authority to add to, subtract from or modify
any of the terms of this Agreement. Judgment on any award rendered by the
arbitrator may be entered and enforced by any court having jurisdiction
thereof.  Global Eagle shall be solely responsible for all costs of the
arbitration, provided that each party shall be responsible for paying its own
costs for the arbitration process, including attorneys’ fees, witness fees,
transcript costs, lodging and travel expenses, expert witness fees, and online
research charges, subject to the last sentence of this provision.  I shall not
be required to pay any type or amount of expense if such requirement would
invalidate this agreement or would otherwise be contrary to the law as it exists
at the time of the arbitration. Notwithstanding and in addition to the
foregoing, Global Eagle may seek injunctive or equitable relief to enforce the
terms of this Restrictive Covenant Agreement in any court of competent
jurisdiction.

 

4.  GENERAL PROVISIONS

 

A.                                    This Restrictive Covenant Agreement will
be governed by the laws of the State of Delaware.

 

B.                                    Nothing contained herein shall be
construed to require the commission of any act contrary to law. Should there be
any conflict between any provisions hereof and any present or future statute,
law, ordinance, regulation, or other pronouncement having the force of law, the
latter shall prevail, but the provision of this Restrictive Covenant Agreement
affected thereby shall be curtailed and limited only to the extent necessary to
bring it within the requirement of the law, and the remaining provisions of this
Restrictive Covenant Agreement shall remain in full force and effect.  This
Restrictive Covenant Agreement may not be assigned by me without the prior
written consent of Global Eagle. Subject to the foregoing sentence, this
Restrictive Covenant Agreement will be binding upon my heirs, executors,
administrators and other legal representatives and will be for the benefit of
Global Eagle, its successors, and its assigns, and may be assigned by Global
Eagle and shall be binding and inure to the benefit of Global Eagle, its
successors and assigns.

 

C.                                    The provisions of this Restrictive
Covenant Agreement are severable, and if any one or more provisions may be
determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provisions or parts thereof shall nevertheless be binding and
enforceable.  In the event that any provision of this Restrictive Covenant
Agreement is deemed unenforceable, Global Eagle and I agree that a court or an
arbitrator chosen pursuant to the terms hereof shall reform such provision to
the extent necessary to cause it to be enforceable to the maximum extent
permitted by law.  Global Eagle and I agree that

 

5

--------------------------------------------------------------------------------


 

each desires the court or arbitrator to reform such provision, and therefore
agree that the court or arbitrator will have jurisdiction to do so and that each
will abide by the determination of the court or arbitrator.

 

D.                                    I have had the opportunity to review this
Restrictive Covenant Agreement and have had the opportunity to ask questions
regarding the nature of my employment with Global Eagle I have also been advised
that I have been given the opportunity to allow legal counsel to assist me in
the review of this Restrictive Covenant Agreement prior to my execution of this
Restrictive Covenant Agreement. I represent that my performance of all the terms
of this Agreement will not breach any agreement to keep in confidence
proprietary information acquired by me in confidence or in trust prior to my
employment with Global Eagle. I have not entered into, and I agree I will not
enter into any oral or written agreements in conflict herewith.

 

***

 

6

--------------------------------------------------------------------------------


 

I have read, and I understand and agree to comply with all terms and conditions
above without any reservation whatsoever.

 

 

Sarlina See

 

 

 

 

 

Signature:

/s/ Sarlina See

 

 

 

 

 

 

 

Date:

May 8, 2017

 

 

 

 

 

 

Global Eagle Entertainment Inc.

 

 

 

 

 

 

 

By:

/s/ Paul Rainey

 

 

 

 

 

 

 

Name:

Paul Rainey

 

 

 

 

 

 

 

Title:

CFO, Global Eagle

 

 

--------------------------------------------------------------------------------